Case: 4:21-cv-00234-SRC Doc. #: 1-1 Filed: 02/24/21 Page: 1 of 15 PageID #: 5




                                                                  EXHIBIT A
Case: 4:21-cv-00234-SRC Doc. #: 1-1 Filed: 02/24/21 Page: 2 of 15 PageID #: 6




                                                                  EXHIBIT A
Case: 4:21-cv-00234-SRC Doc. #: 1-1 Filed: 02/24/21 Page: 3 of 15 PageID #: 7




                                                                  EXHIBIT A
Case: 4:21-cv-00234-SRC Doc. #: 1-1 Filed: 02/24/21 Page: 4 of 15 PageID #: 8




                                                                  EXHIBIT A
Case: 4:21-cv-00234-SRC Doc. #: 1-1 Filed: 02/24/21 Page: 5 of 15 PageID #: 9




                                                                  EXHIBIT A
Case: 4:21-cv-00234-SRC Doc. #: 1-1 Filed: 02/24/21 Page: 6 of 15 PageID #: 10




                                                                   EXHIBIT A
Case: 4:21-cv-00234-SRC Doc. #: 1-1 Filed: 02/24/21 Page: 7 of 15 PageID #: 11




                                                                   EXHIBIT A
Case: 4:21-cv-00234-SRC Doc. #: 1-1 Filed: 02/24/21 Page: 8 of 15 PageID #: 12




                                                                   EXHIBIT A
Case: 4:21-cv-00234-SRC Doc. #: 1-1 Filed: 02/24/21 Page: 9 of 15 PageID #: 13




                                                                   EXHIBIT A
Case: 4:21-cv-00234-SRC Doc. #: 1-1 Filed: 02/24/21 Page: 10 of 15 PageID #: 14




                                                                   EXHIBIT A
Case: 4:21-cv-00234-SRC Doc. #: 1-1 Filed: 02/24/21 Page: 11 of 15 PageID #: 15




                                                                   EXHIBIT A
Case: 4:21-cv-00234-SRC Doc. #: 1-1 Filed: 02/24/21 Page: 12 of 15 PageID #: 16




                                                                   EXHIBIT A
Case: 4:21-cv-00234-SRC Doc. #: 1-1 Filed: 02/24/21 Page: 13 of 15 PageID #: 17




                                                                   EXHIBIT A
Case: 4:21-cv-00234-SRC Doc. #: 1-1 Filed: 02/24/21 Page: 14 of 15 PageID #: 18




                                                                   EXHIBIT A
Case: 4:21-cv-00234-SRC Doc. #: 1-1 Filed: 02/24/21 Page: 15 of 15 PageID #: 19




                                                                   EXHIBIT A
